DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 6-8 have been amended, claim 14 has been canceled, claims 1-13 and 15-18 remain pending, and claims 16-18 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luis Ferreira da Costa et al. (WO 2015/015477 A1), herein Costa, in view of Harwood (US 5,809,666).
Costa discloses a protective toe cap, the protective toe cap comprising a hemi-dome shaped body adapted to cover the user's toes, the body having opposing inner and outer surfaces, a forefoot side, a midfoot side, a medial side, a lateral side, and a lower lip extending along a perimeter of the body configured to attach the protective toe cap to a sole portion of the article of footwear (Fig. 1-8), the body further comprising at least one strain-hardened portion (ribs 2, 3) and at least one non-strain hardened portion (portions outside of ribs) (paragraphs 0010-0014, 0029-0031, 0037, 0053-0055).
Costa does not specifically disclose an article of footwear. Harwood teaches an article of footwear comprising: an upper (upper 12) defining a cavity adapted to receive the foot of a user, wherein the upper is attached to an outsole (sole 13); and a protective toe cap (toe cap 10) positioned adjacent a toe region of the footwear, the protective toe cap comprising a hemi-dome shaped body adapted to cover the user's toes (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the toe cap of Costa within an article of footwear, as taught by Harwood, in order to provide a completed article of footwear which can be worn by a user.
Allowable Subject Matter
Claims 1-13 are allowed.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 06/30/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732